Citation Nr: 1445305	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 5, 2007, for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for schizophrenia, and assigned an effective date of January 5, 2007.

This matter was previously remanded by the Board in July 2011 and again in May 2014.

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran submitted a claim for entitlement to service connection for a nervous condition on December 27, 1977.

2.  The Veteran's claim was denied in a January 1978 decision, which became final.

3.  The Veteran submitted a claim to reopen a previously denied claim for a mental condition on January 5, 2007.

4.  The Veteran was granted service connection for schizophrenia, in a March 2009 rating decision, based on relevant official service department records that existed at the time of the prior denial that had not been associated with the claims file when VA first decided the claim.



CONCLUSION OF LAW

The criteria for an effective date of December 27, 1977, for the grant of service connection for schizophrenia, have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c) , 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


As noted above, the Veteran contends that he is entitled to an effective date prior to January 5, 2007, for the grant of service connection for schizophrenia. Specifically, he claims that the effective date of his award should be December 1977, the date of his original claim of entitlement to service connection for a nervous condition.

The Veteran filed a claim for a nervous disorder on December 27, 1977.  This claim was denied in January 1978 because there was no evidence of treatment for a nervous condition in the Veteran's service treatment records.  The Veteran's service treatment records were of record.

 The Veteran filed a service connection claim for posttraumatic stress disorder (PTSD) in July 1987.  This ultimately resulted in a May 1988 rating decision denying service connection for PTSD, to include a nervous disorder.  However, prior to the May 1988 rating decision, the RO issued an August 1987 Deferred Rating Decision requesting the Veteran's Form 201 personnel file.  This was obtained and associated with the record.

The Veteran subsequently filed a claim for service connection for schizophrenia in January 2007.  This January 2007 claim ultimately resulted in the March 2009 rating decision now on appeal, which granted service connection for schizophrenia with an effective date of January 5, 2007.  

The Veteran contends that an effective date of December 27, 1977, the date of his original service connection claim for a psychiatric condition, is warranted as a result of new evidence, specifically the Veteran's Form 201, being associated with the claims file after the January 1978 denial of service connection, pursuant to 38 C.F.R. § 3.156(c) (2013).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2013).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2012).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005).

The evidence of record is clear that the Veteran's original claim for service connection for a nervous condition was received on December 27, 1977.  There is nothing in the claims file to demonstrate any intention by the Veteran to seek service connection for any psychiatric disability prior to that date.

The Veteran is not, and has not, asserted CUE of any prior adjudication with respect to his service connection claim for schizophrenia, or any other psychiatric disability.  Rather, the Veteran has specifically argued for any earlier effective date in this case based on the provisions of 38 C.F.R. § 3.156(c) (2013).

In that regard 38 C.F.R. § 3.156(c) (1) provides, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."
 In addition, 38 C.F.R. § 3.156(c)(2) states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."

Applying 38 C.F.R. § 3.156(c) to the instant case, the Veteran submitted a claim for service connection for a psychiatric disorder, specifically a nervous condition, on December 27, 1977, which was denied in a January 1978 rating decision.  The Veteran subsequently was granted service connection for schizophrenia in a March 2009 rating decision.  In the March 2009 rating decision, the grant was based in large part due to the opinion of a December 2008 VA examination opinion.  The opinion of the examiner was in part based upon the Veteran's personnel records, which listed his assignment as a LARC-LX crewman in Vietnam.  This information was recorded in the Veteran's Form 201 personnel record, which was obtained after the original January 1978 denial.  There is no indication that the failure to associate the 201file with the claims file prior to the January 1978 denial was due to any failure by the Veteran to provide relevant information, but rather, that the information ultimately used to obtain the 201 file was available to VA.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  As in Mayhue, this information was constructively in VA's possession at the time of his 1978 denial, but was not considered at that time.

38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim. 
As the Veteran's claim for schizophrenia was decided based at least in part on newly obtained service department records, the Veteran's initial December 1977 claim for a nervous condition, to include any psychiatric condition, must be reconsidered.  38 C.F.R. § 3.156(c) (2013).  As the Veteran did not submit his claim for a nervous condition within one year after his separation from service in April 1971, the effective date for the Veteran's claim should be the day of his original claim, which is December 27, 1977.  See 38 U.S.C.A. § 5110 (b) (1) (West 2012); 38 C.F.R. § 3.400 (b) (2) (i) (2013).

In making this determination, the Board notes the recent decision by the U.S. Court of Appeals for the Federal Circuit in Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014).  In that case, the Court affirmed a denial of the award of an earlier effective date for service connection for PTSD as the evidence did not show that there was a diagnosis of PTSD prior to the assigned effective date.  Here, however, the December 2008 VA examiner concluded after a review of the medical evidence, that the Veteran's schizophrenia began within one year of the discharge from service.  As a result, the Board finds that the medical evidence of record suggests that the Veteran had schizophrenia at the time of his original claim in December 1977.

As a result of the above, the Board finds that an effective date of the original claim for service connection, December 27, 1977, is in order and the claim is granted to that extent.


ORDER

Entitlement to an effective date of December 27, 1977, for that grant of service connection for schizophrenia is granted.


____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


